PER CURIAM.
Appellant, David DeRosa, appeals from the final judgment of dissolution of marriage in which the trial court found that appellee, Melissa S. DeRosa, was entitled to attorney’s fees and costs. Prior to the entry of the judgment, the parties stipulated that entitlement to fees would be determined at a separate hearing. Appellant asserts that the trial court erred in adjudging appellee’s entitlement to attorney’s fees and costs. Appellee agrees and states that the finding of entitlement was premature. Based upon this confession of error, we reverse and remand for a hearing on appellee’s entitlement to attorney’s fees and costs.

Reversed and Remanded For Further Proceedings.

SHAHOOD, GROSS and HAZOURI, JJ., concur.